                                                                                                                                    Case 2:18-cv-01130-TLN-CKD Document 31 Filed 10/06/20 Page 1 of 4


                                                                                                                                1   TROUTMAN PEPPER
                                                                                                                                    HAMILTON SANDERS LLP
                                                                                                                                2   Jessica Lohr, Bar No. 302348
                                                                                                                                    jessica.lohr@troutman.com
                                                                                                                                3   11682 El Camino Real, Suite 400
                                                                                                                                    San Diego, CA 92130-2092
                                                                                                                                4   Telephone: 858.509.6000
                                                                                                                                    Facsimile: 858.509.6040
                                                                                                                                5
                                                                                                                                    Attorneys for Defendant
                                                                                                                                6   Portfolio Recovery Associates, LLC

                                                                                                                                7

                                                                                                                                8                                   UNITED STATES DISTRICT COURT

                                                                                                                                9                              EASTERN DISTRICT OF CALIFORNIA

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   CAMERON AUJUARD,                                    Case No. 2:18-cv-01130-TLN-CKD
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                      Plaintiff,                       STIPULATION AND [PROPOSED] ORDER
                                            11682 E L C A M I N O R E A L




                                                                                                                                                                                        TO STAY CASE
                                                                            S U I T E 400




                                                                                                                               13   v.

                                                                                                                               14   PORTFOLIO RECOVERY ASSOCIATES,                      Judge: Hon. Troy L. Nunely
                                                                                                                                    LLC; and
                                                                                                                               15   DOES 1 – 10 inclusive,

                                                                                                                               16                      Defendant.

                                                                                                                               17

                                                                                                                               18          Pursuant to the Civil L.R. 143, Defendant Portfolio Recovery Associates, LLC (“PRA”)

                                                                                                                               19   and Plaintiff Cameron Aujuard (“Plaintiff”) (together, the “parties”), through their respective

                                                                                                                               20   counsel, stipulate and respectfully request a stay of all proceedings in this case pending the decision

                                                                                                                               21   of the Supreme Court of the United States in Facebook, Inc. v. Duguid, No. 19-511 (July 9, 2020).

                                                                                                                               22   Accordingly, the parties STIPULATE and AGREE as follows:

                                                                                                                               23          1.      On April 2, 2018, Plaintiff filed the present action against PRA for alleged violations

                                                                                                                               24   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and the Rosenthal Fair Debt

                                                                                                                               25   Collection Practices Act, Cal. Civ. Code § 1788, et seq. (Dkt. No. 1-1.)

                                                                                                                               26          2.      In connection with her TCPA claims, Plaintiff alleges PRA used an automatic

                                                                                                                               27   telephone dialing system to place telephone calls to her cellular telephone without her prior express

                                                                                                                               28   consent. (See Dkt. No. 1-1 ¶¶ 11, 13.)

                                                                                                                                                                                     -1-
                                                                                                                                    Case 2:18-cv-01130-TLN-CKD Document 31 Filed 10/06/20 Page 2 of 4


                                                                                                                                1           3.     In its Answer to the Complaint, PRA asserted that “the telephone system used to

                                                                                                                                2   allegedly contact Plaintiff does not constitute an automatic telephone dialing system (“ATDS”)

                                                                                                                                3   under the TCPA. (See Dkt. No. 4.)

                                                                                                                                4           4.     On July 9, 2020, the Supreme Court of the United States granted certiorari in

                                                                                                                                5   Facebook, Inc. v. Duguid, No. 19-511. The central issue the Supreme Court will review and

                                                                                                                                6   consider in Facebook is the definition of an automatic telephone dialing system under the TCPA.

                                                                                                                                7   Specifically, “[w]hether the definition of ATDS in the TCPA encompasses any device that can

                                                                                                                                8   ‘store’ and ‘automatically dial’ telephone numbers, even if the device does not ‘us[e] a random or

                                                                                                                                9   sequential number generator.’” See Petition for Writ of Certiorari at ii, Facebook, Inc., No. 19-511

                                                                                                                               10   (U.S. Oct. 17, 2019). The case will be argued before the Supreme Court during the October 2020
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   Term.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12           5.     As evidenced by the parties’ pleadings, PRA’s Motion for Summary Judgment,
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   (Dkt. No. 19), and Plaintiff’s opposition to PRA’s Motion for Summary Judgment, (Dkt. No. 23),

                                                                                                                               14   the definition of an automatic telephone dialing system under the TCPA is a central, and disputed,

                                                                                                                               15   issue in the present action.

                                                                                                                               16           6.     The parties agree that a stay of all proceedings in this matter is appropriate until the

                                                                                                                               17   Supreme Court issues a decision in Facebook regarding the definition of an automatic telephone

                                                                                                                               18   dialing system under the TCPA.

                                                                                                                               19           7.     The proposed stay is in the furtherance of judicial economy and will avoid

                                                                                                                               20   unnecessary expense for the parties and the Court.

                                                                                                                               21           8.     The proposed stay is for good cause and is not made for an improper purpose.

                                                                                                                               22   Neither party will suffer any prejudice as a result of the stay.

                                                                                                                               23           IT IS THEREFORE STIPULATED AND AGREED between the parties, by and through

                                                                                                                               24   their respective counsel, that, subject to this court’s approval:

                                                                                                                               25           1.     All proceedings in this action are stayed pending the decision of the Supreme Court

                                                                                                                               26   of the United States in Facebook, Inc. v. Duguid, No. 19-511 (July 9, 2020).

                                                                                                                               27           2.     The parties shall provide the Court with a joint status report within fourteen (14)

                                                                                                                               28   days of the Supreme Court’s decision in Facebook.

                                                                                                                                                                                     -2-
                                                                                                                                    Case 2:18-cv-01130-TLN-CKD Document 31 Filed 10/06/20 Page 3 of 4


                                                                                                                                1          3.     The stay may be lifted at any time by order of the court.

                                                                                                                                2   Respectfully submitted this 6th day of October 2020:

                                                                                                                                3
                                                                                                                                       /S/ Jessica Lohr                       /S/ Todd M. Friedman
                                                                                                                                4      Jessica Lohr                           Todd M. Friedman, Esq.
                                                                                                                                       Troutman Pepper                        Law Offices of Todd M. Friedman,
                                                                                                                                5      Hamilton Sanders LLP                   P.C.
                                                                                                                                       11682 El Camino Real, Suite 400        21550 Oxnard St., Suite 780
                                                                                                                                6      San Diego, CA 92130-2092               Woodland Hills, CA 91367
                                                                                                                                       Tel: 858-509-6000                      Tel: 866-598-5042
                                                                                                                                7      Fax: 858-509-6040                      Fax: 866-633-0228
                                                                                                                                       Email: jessica.lohr@troutman.com       Email: tfriedman@toddflaw.com
                                                                                                                                8      Attorney for Defendant                 Attorney for Plaintiff
                                                                                                                                       Portfolio Recovery Associates, LLC     Cameron Aujuard
                                                                                                                                9

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                    PURSUANT TO STIPULATION, IT IS SO ORDERED,
                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L




                                                                                                                                    DATED:
                                                                            S U I T E 400




                                                                                                                               13
                                                                                                                                                                                        Hon. Troy N. Nunley
                                                                                                                               14

                                                                                                                               15
                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26
                                                                                                                               27

                                                                                                                               28

                                                                                                                                                                                  -3-
                                                                                                                                    Case 2:18-cv-01130-TLN-CKD Document 31 Filed 10/06/20 Page 4 of 4


                                                                                                                                1                               CERTIFICATE OF CM/ECF SERVICE

                                                                                                                                2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

                                                                                                                                3   document has been served on October 6, 2020, to all counsel of record who are deemed to have

                                                                                                                                4   consented to electronic service via the Court’s CM/ECF system. Any counsel of record who have

                                                                                                                                5   not consented to electronic service through the Court’s CM/ECF system will be served by electronic

                                                                                                                                6   mail, first class mail, facsimile, and/or overnight delivery.

                                                                                                                                7                                                           /s/ Jessica R. Lohr
                                                                                                                                                                                            Jessica R. Lohr
                                                                                                                                8
                                                                                                                                9

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14

                                                                                                                               15
                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26
                                                                                                                               27

                                                                                                                               28
